Citation Nr: 1717440	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-13-425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for anxiety neurosis.

2. Entitlement to an evaluation in excess of 20 percent for shell fragment wounds to the right lower buttock with retained foreign bodies. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied entitlement to increased ratings for anxiety neurosis and shell fragment wounds to the right lower buttock with retained foreign bodies.

The Board previously remanded these claims in May 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As briefly mentioned above, these claims were previously remanded for additional development, which included providing the Veteran with VA examinations to assess the severity of his service-connected disabilities.  

Specifically, the May 2013 Board remand provided that the Veteran be scheduled for VA examinations at his requested location - the Salem, Virginia Medical Center (VAMC) instead of the Mountain Home VAMC in Johnson City, Tennessee where he had been scheduled.  Thereafter, on three separate occasions, the AOJ scheduled VA examinations for the Veteran and sent the required notification.  A review of these records, however, shows that the examinations were scheduled at Mountain Home VAMC and not Salem VAMC.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.   Thus, these claims must be remanded again.  The Board reiterates the Veteran of the need to report for his scheduled VA examinations in furtherance of the instant claims on appeal and that the consequence of failure to do (without good cause) will entail outright denial of his claims.  See 38 C.F.R. § 3.655(b).

Finally, since the claim for TDIU is intertwined with the claims for increased ratings, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, including Mountain Home VAMC, dated since August 2016.

2. Contact the Veteran and ask whether he is willing to report for VA examinations, and if so, at which VA facility, i.e., at the Mountain Home VAMC or at the Salem VAMC.  If there is no response from the Veteran, then his VA examinations should be scheduled at the Salem VAMC, as he requested in his June 2007 claim.

3.  Next, if there is no response to the above request or if the Veteran responds that he is willing to report for VA examinations, schedule him for appropriate VA examination(s) of his service-connected shell fragment wounds to the right lower buttock with retained foreign bodies.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination report(s).  Any indicated studies should be performed.



The examiner(s) should identify all residuals attributable to the Veteran's service-connected shell fragment wounds to the right lower buttock with retained foreign bodies, to include any scars, muscle, neurological, and orthopedic residuals, if present.

4. Schedule the Veteran for a VA psychiatric examination. The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected anxiety neurosis.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's anxiety neurosis on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety neurosis consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected anxiety neurosis and shell fragment wounds to the right lower buttock with retained foreign bodies render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6. Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


